Citation Nr: 0604786	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-24 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a prostate disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and granddaughter


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied entitlement to service 
connection for benign prostatic hypertrophy.  

In January 2006, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

The Board notes that the undersigned held the record open for 
a time period of 30 days to allow the veteran to submit 
additional evidence to support the claim.  To date, VA has 
not received the evidence referenced in the hearing 
transcript, and because the time period of 30 days has 
expired, the Board will proceed to the merits of the claim.  

In February 2006, the veteran received notification that the 
motion to advance the appeal on the Board's docket was 
granted.  As such, this case has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Service medical records are silent for a disability of 
the genitourinary system, to include a prostate disability.  

3.  The medical evidence of record most recently demonstrates 
that the veteran experienced chronic prostatitis; prostate 
biopsies revealed no significant pathological process.  

4.  The medical evidence does not include a competent medical 
opinion tending to link the current diagnosis of chronic 
prostatitis to the veteran's period of active service.  


CONCLUSION OF LAW

A disability of the veteran's prostate was not incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110 1112, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

In August 2002, VA received the claim of entitlement to 
service connection for a prostate disability.  In January 
2003, the veteran was informed of the general requirements of 
VCAA and VA's duty to assist.  By rating decision, dated in 
February 2003, the RO denied the claim of entitlement to 
service connection for a benign prostatic hypertrophy.  Upon 
receiving notification of the denial, the veteran filed a 
timely Notice of Disagreement.  In May 2003, the veteran 
received a Statement of the Case, and a Supplemental 
Statement of the Case was issued in July 2004.  

In February 2005, the veteran was informed of the detailed 
requirements of VCAA and VA's duty to assist.  The veteran 
was advised of the information and evidence necessary to 
substantiate the claim for entitlement to service connection 
for benign prostatic hypertrophy, he was advised of the 
evidence VA was responsible for obtaining on his behalf, he 
was advised of the information and evidence that he was 
responsible for obtaining and submitting on his own behalf, 
and the evidence that was received in connection with the 
claim thus far.  

Thereafter, the veteran filed a Substantive Appeal.  An 
additional Supplemental Statement of the Case was issued in 
April 2005.  

In light of the foregoing development, all notification has 
been given and all relevant available evidence has been 
obtained.  Consequently, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The service medical records show that on physical 
examination, at the time of enlistment, the genitourinary 
system was reported as normal.  The veteran's discharge 
examination report, dated in April 1946, also showed that the 
veteran's genitourinary system was normal.  

Post-service medical records revealed that the veteran was 
diagnosed with a disability of the prostate.  

The medial reports from R.E.L., dated from October 1956 to 
December 1958, showed that the veteran received prostate 
massages.  

On VA examination, dated in January 1963, an evaluation of 
the genitourinary system showed good anal tone and a prostate 
gland with lobes one plus enlarged, but not boggy, hard, 
nodular, or tender.  The veteran related that he experienced 
occasional nocturia, but denied dysuria and a prior history 
of venereal disease.  He did not relate that he experienced 
disturbances in the urinary system or in the frequency in 
which he urinated.  His external genitalia were normal for a 
male adult.  The diagnosis was enlarged prostate, benign.  

The medical note from Dr. H. B. C., dated in May 1963, 
indicated that the veteran was treated for acute prostatitis 
in January and February 1947.  

The medical report from J. H. P., M. D., dated in June 1963, 
showed that the veteran was treated for chronic prostatitis 
for several years by different doctors.  An examination of 
the prostate showed that the gland was 2+ enlarged, soft, and 
very tender.  The diagnosis was chronic recurrent 
prostatitis.  

In February 1979, a urology consult revealed an impression of 
prostatitis, by history; however, the condition was not 
active at the time of the examination, or by history.  

On VA examination, also dated in February1979, a review of 
the genitourinary system showed that he veteran had a history 
of prostatitis, chronic in nature, and according to the 
history, the was treated for the condition in 1945 while 
stationed in Germany.  The examination report showed a 
diagnosis of chronic prostatitis.  

At the time of the examination that was performed by W. B. 
D., M. D., dated in October 1984, the veteran related that he 
developed a prostate condition during World War II.  He 
stated that the condition never improved and that he 
experienced flare-ups more frequently after separation from 
service and thereafter.  The medical doctor concluded the 
examination report by stating that the prostate gland was 
bigger than the normal size and very tender; the gland was 
slightly boggy, but smooth in contour.  

The medical report from E.T. R., Jr, M. D. at The Family 
Clinic, dated in June 1985, indicated that the veteran 
related that he had a history of chronic prostatitis.  

On VA examination, dated in February 1986, the evaluation of 
the genitourinary system was negative.  

The medical reports from D. S., M.D., dated in July 1999, 
showed that the veteran developed benign prostatic glands and 
stroma with glandular hyperplasia.  An evaluation of the 
genitourinary system revealed findings consistent with a 
benign prostate hypertrophy, yet the findings were considered 
abnormal.  The etiology of any abnormality was not discussed 
in these records.  The additional treatment reports from D. 
S., M.D., with later dates, showed similar findings.  

The Radiology Report from M. R., M.D., dated in July 1999, 
showed that a transrectal prostate ultrasound was performed.  
The impression did not indicate that the veteran developed a 
prostate disability that was related to service.  

The medical progress notes from Stone County Hospital, dated 
from July 1999 to March 2000, showed that the veteran was 
diagnosed with benign prostate hypertrophy.  The examination 
report from D. B., M.D., dated in March 2000, showed that the 
veteran had a medical history significant for benign prostate 
hypertrophy.  

The VA treatment records from the VA Medical Center (VAMC) in 
Biloxi, with dates beginning in April 2000, demonstrated that 
the veteran had a negative biopsy of the prostate.  The June 
2000 VA treatment record showed that he was diagnosed with 
mild prostatism.  These records also showed a diagnosis for 
chronic prostatitis.  The October 2002 treatment record 
revealed a diagnosis of chronic prostatitis.  The VA 
treatment reports, dated through January 2003, showed that 
the biopsies of the veteran's prostate revealed no 
significant pathological process.  

In the veteran's statements in support of the claim, he 
argued that during his period of active duty, he was treated 
at a field hospital for a prostate condition that began in 
1945 in Germany.  He listed the medical care providers that 
treated him for a prostate condition.  The veteran argued 
that since the prostate condition began in service, and 
continued after his discharge, the claim of entitlement to 
service connection should be granted.  

In January 2006, the veteran presented personal testimony 
before the undersigned.  In pertinent part, he testified that 
he received treatment for a prostate condition while serving 
in Germany in 1945.  He provided some details of the symptoms 
he experienced during his period of active service.  The 
veteran further testified that he was actually diagnosed with 
a chronic prostate condition during service, and that at 
discharge, he was receiving treatment for a prostate 
condition.  After discharge from service, he continued to 
experience an enlarged prostate.  The veteran did not testify 
that the post-service medical care providers linked the 
current prostatitis to his period active service.  

Based on the foregoing evidence, the Board finds that the 
veteran's medical record sufficiently demonstrates that he 
has a medical diagnosis related to the prostate gland; 
therefore, the determinative issue is whether the medical 
record established a link between the current diagnosis and 
his period of active service.  

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.  

The Board notes that the medical note from Dr. H. B. C., 
dated in May 1963, indicated that the veteran was treated for 
acute prostatitis as early as January and February 1947, 
which was within one year of the veteran's discharge.  While 
the treatment dates indicate that the veteran developed acute 
prostatitis within one year of being discharged from service, 
acute prostatitis is not recognized as a disease subject to 
presumptive service-connection.  38 C.F.R. §§3.307, 3.309.  
Consequently, the Board will only consider entitlement to 
service connection on a direct basis.  38 C.F.R. § 3.303 
(2005).  

In the veteran's case, the service medical records are silent 
for a disability of the genitourinary system, to include a 
prostate disability.  Post-service medical records reveal a 
diagnosis of chronic prostatitis.  The evidence of record, 
however, does not contain a competent medical opinion linking 
any prostatitis to the veteran's period of active service.  
In the absence of the requisite medical opinion, the claim of 
entitlement to service connection for a prostate disability 
is not warranted.  

The Board also finds that the evidence of any relationship 
between the veteran's period of active service and the 
current diagnosis of chronic prostatitis is limited to the 
assertions advanced by the veteran.  As a layperson, he is 
not qualified to render an opinion concerning a question of 
medical causation or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability of the 
prostate.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for a prostate disability 
is denied.  


____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


